EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on the 14th day of
March, 2008 (the “Effective Date”) by and between Synthesis Energy Systems,
Inc., a Delaware corporation (the “Corporation”), and Robert W. Rigdon, an
individual residing at 11410 Long Pine, Houston, Texas 77077 (the “Executive”)
under the following terms and conditions:

RECITALS:

WHEREAS, the Corporation desires to employ the Executive in the capacity
hereinafter stated, and the Executive desires to enter into the employ of the
Corporation in such capacity for the period and on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Corporation and the
Executive as follows:

1.

Employment Period.  The Corporation hereby agrees to employ the Executive as its
Senior Vice President - Operations, and the Executive, in such capacity, agrees
to provide services to the Corporation for the period beginning on May 1, 2008
(the “Commencement Date”) and ending on the first anniversary of the
Commencement Date (the “Employment Period”). The Employment Period will
automatically renew for two additional one year periods, unless not renewed by
the Corporation or Executive. Such intent for non-renewal shall be communicated
to the other party at least 60 days before the end of the Employment Period.

2.

Position/Duties.  

 

(a)

The Executive agrees that during the Employment Period, while he is employed by
the Corporation, he shall, except as otherwise expressly provided herein, devote
his full-time energies and talents exclusively to serving in the capacities of
Senior Vice President - Operations of the Corporation and in the best interests
of the Corporation.  As Senior Vice President - Operations of the Corporation,
the Executive shall perform the duties and functions that are normal and
customary to such position, including, without limitation, the usual duties of a
Senior Vice President - Operations and those duties assigned to him from time to
time by the President and Chief Executive Officer of the Corporation (the
“CEO”).  In such capacity, the Executive will be responsible, subject to the
direction of the CEO, for all aspects of the operations and engineering
functions of the Corporation.  

 

(b)

In addition, the Executive shall not, without prior written consent from the CEO
(which consent shall not be unreasonably withheld):

(i)

serve as or be a consultant to or employee, officer, agent or director of any
corporation, partnership or other entity other than (A) the Corporation, (B)
civic, charitable, or other public service organizations; or

(ii)

have more than a five percent (5%) ownership interest in any enterprise other
than the Corporation if such ownership interest would have a material adverse
effect upon the ability of the Executive to perform his duties hereunder;





1







--------------------------------------------------------------------------------

provided, however, the Executive shall (X) disclose to the CEO any 5% ownership
interest in any enterprise, (Y) disclose any financial relationship or ownership
(regardless of such percentage), with any supplier, customer or partner of the
Corporation or any of its subsidiaries, and (Z) not cause a conflict of interest
between the Corporation or any of its subsidiaries on the one hand and any
supplier, customer or partner of the Corporation or any of its subsidiaries on
the other hand.      

3.

Compensation.  Subject to the terms and conditions of this Agreement, during the
Employment Period, while he is employed by the Corporation, the Executive shall
be compensated by the Corporation for his services as follows:

(a)

Beginning on the Commencement Date, the Executive shall be entitled to a base
salary of $20,000.00 per month (the “Base Salary”), payable at the end of each
month during the Employment Period (except that the salary to be paid during the
first and last month of the Employment Period shall be on a pro rata basis
determined by a fraction the numerator of which is the number of business days
the Executive worked during such month and the denominator of which is the
number of business days in such month) and subject to normal tax withholding.

(b)

During the Employment Period, the amount of the Executive’s Base Salary shall be
reviewed by the CEO and the Compensation Committee of the Board, which shall be
established by the Board and consist of at least two (2) non-employee directors
(the “Compensation Committee”), on or before each anniversary of the
Commencement Date to determine whether an increase in the Executive’s Base
Salary is appropriate.  

(c)

For each fiscal year of the Corporation (the “Bonus Period”), in addition to
receiving the Base Salary, the Executive shall be entitled to a performance
bonus (the “Bonus”) if the Executive has met the performance criteria set by the
CEO for such Bonus Period.  The target Bonus for the Executive shall be fifty
percent (50%) of the Executive’s yearly Base Salary for meeting established
criteria, but otherwise shall be at the discretion of the CEO.

(d)

Performance criteria for all subsequent Bonus Periods shall be set by the
Employer so that all performance criteria are reasonably achievable in light of
business conditions that exist at the time such criteria are set.  The
Corporation shall set the performance criteria as soon as practicable for such
Bonus Period (but in no event later than 30 days before the commencement of the
Bonus Period) and the Executive shall have the opportunity to meet with and
discuss such criteria with the CEO prior to the finalization of such criteria.
 Upon completion of the performance criteria for the applicable Bonus Period,
such criteria shall be communicated to the Executive in writing.  If the
Executive meets the performance criteria set by the CEO, the Corporation shall
pay the Executive the earned bonus within 30 days after the end of such
applicable Bonus Period.     

(e)

The Executive shall be a participant in certain executive benefit plans adopted
by the Corporation if and when such plans are adopted, on substantially the same
terms and conditions as other senior executives of the Corporation.

(f)

The Executive shall be entitled to an annual paid vacation equal to the greater
of (i) the Corporation's policy applicable to senior executives, or (ii) four
weeks per year





2







--------------------------------------------------------------------------------

(as prorated for partial years), which vacation may be taken at such times as
the Executive elects with due regard to the needs of the Corporation.

(g)

The Executive shall be entitled to participate in the Corporation’s 2006 Stock
Option Plan (the “Plan”) pursuant to the terms and conditions set forth therein
and the discretion of the Board.  In connection with the Plan, the Executive
shall be granted options to purchase up to 350,000 shares of the Corporation’s
capital stock at an exercise price established as per company guidelines per
share, which options shall vest as follows:  

(i)

175,000 options - Options vest 25% per year beginning on the 1st anniversary
date of employment for the next four years




(ii)

The ability to earn vesting on 175,000 additional options based on performance
targets to be mutually agreed upon between the CEO and the Executive. Such
performance criteria to be set out in Exhibit A.




Such options shall also be subject to such other requirements set forth in a
Stock Option Agreement to be entered into by and between the Corporation and the
Executive.  

(h)

To the extent it is determined that the stock options granted to the Executive
hereunder are subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), then the Executive shall be entitled to receive additional
payments from the Corporation in amounts necessary to cover the taxes (including
any interest or penalties imposed with respect to such taxes) imposed upon the
Executive as a result of (i) Section 409A of the Code covering the grant of
options hereunder, and (ii) receiving such additional payments to cover the
taxes imposed under Section 409A of the Code.

(i)

The Executive shall be reimbursed by the Corporation for all reasonable
business, promotional, travel and entertainment expenses incurred or paid by the
Executive during the Employment Period in the performance of his services under
this Agreement: (i) provided that such expenses constitute business deductions
from taxable income for the Corporation and are excludable from taxable income
to the Executive under the governing laws and regulations of the Internal
Revenue Code; (ii) to the extent that such expenses do not exceed the amounts
allocable for such expenses in budgets that are approved from time to time by
the Corporation and are not in violation of the Corporation’s expense
reimbursement policies; and (iii) provided that the Executive provides the
Corporation with the corresponding expense reports in a timely manner consistent
with the Corporation’s policies.  Notwithstanding the foregoing, in the event of
extraordinary or unusual expenses, the Executive shall first obtain the CEO’s
approval prior to incurring such expenses.  In order that the Corporation
reimburse the Executive for such allowable expenses, the Executive shall furnish
to the Corporation, in a timely fashion, the appropriate documentation required
by the Internal Revenue Code in connection with such expenses and shall furnish
such other documentation and accounting as the Corporation may from time to time
reasonably request.





3







--------------------------------------------------------------------------------

4.

Restrictive Covenants.  The Executive acknowledges and agrees that: (i) the
Executive has a major responsibility for the operation, development and growth
of the Corporation’s business; (ii) the Executive’s work for the Corporation has
brought him and will continue to bring him into close contact with confidential
information of the Corporation and its customers; and (iii) the agreements and
covenants contained in this paragraph 4 are essential to protect the business
interests of the Corporation and that the Corporation will not enter into the
Agreement but for such agreements and covenants.  Accordingly, the Executive
covenants and agrees to the following:

(a)

Confidential Information.  Except as may be required by the lawful order of a
court or agency of competent jurisdiction, the Executive agrees to keep secret
and confidential, both during the Employment Period and for five (5) years after
the Executive’s employment with the Corporation terminates, all non-public
information concerning the Corporation and its affiliates that was acquired by,
or disclosed to, the Executive during the course of his employment by the
Corporation or any of its affiliates, including information relating to
customers (including, without limitation, credit history, repayment history,
financial information and financial statements), costs, and operations,
financial data and plans, whether past, current or planned and not to disclose
the same, either directly or indirectly, to any other person, firm or business
entity, or to use it in any way; provided, however, that the provisions of this
paragraph 4(a) shall not apply to information that: (a) was, is now, or becomes
generally available to the public (but not as a result of a breach of any duty
of confidentiality by which the Executive is bound); (b) was disclosed to the
Executive by a third party not subject to any duty of confidentiality to the
Corporation prior to its disclosure to the Executive; or (c) is disclosed by the
Executive in the ordinary course of the Corporation’s business as a proper part
of his employment in connection with communications with customers, vendors and
other proper parties, provided that it is for a proper purpose solely for the
benefit of the Corporation.  The Executive further agrees that he shall not make
any statement or disclosure that (i) would be prohibited by applicable Federal
or state laws, or (ii) is intended or reasonably likely to be detrimental to the
Corporation or any of its subsidiaries or affiliates

(b)

Non Competition. The Executive agrees that for the period commencing on the
Commencement Date and ending on the eighteen (18) month anniversary if the
Executive is terminated for cause or voluntarily resigns (this non-competiton
provision shall not apply if the Corporation elects to not renew the Executive’s
contract as set forth in Section 1) (the “Non-Competition Period”), the
Executive shall not directly or indirectly, alone or as a partner, officer,
director, employee, consultant, agent, independent contractor, member or
stockholder of any person or entity (“Person”), engage in any business activity
in the People’s Republic of China, the Republic of India, the United States of
America or any other country in which the Corporation or any of its subsidiaries
is then doing business, which is directly or indirectly in competition with the
Business of the Corporation or which is directly or indirectly detrimental to
the Business or business plans of the Corporation or its affiliates; provided,
however, that the record or beneficial ownership by the Executive of five
percent (5%) or less of the outstanding publicly traded capital stock of any
company for investment purposes shall not be deemed to be in violation of this
paragraph 4(b) so long as the Executive is not an officer, director, employee or
consultant of such Person.  The “Business” of the Corporation shall mean the
actual or intended business of the Corporation during the Employment Period and
as of the date the Executive leaves the employment of the Corporation,
including, but not limited to syngas





4







--------------------------------------------------------------------------------

production from coal and/or biomass feedstocks.  As of the date hereof, the
Business of the Corporation is to provide distributed power, industrial
chemicals and coal gasification plant development, operations and maintenance
based on coal gasification technology.  The Executive further agrees that during
the Non-Competition Period, he shall not in any capacity, either separately or
in association with others: (i) employ or solicit for employment or endeavor in
any way to entice away from employment with the Corporation or its affiliates
any employee of the Corporation or its affiliates; (ii) solicit, induce or
influence any supplier, customer, agent, consultant or other person or entity
that has a business relationship with the Corporation to discontinue, reduce or
modify such relationship with the Corporation; nor (iii) solicit any of the
Corporation’s identified potential acquisition candidates.

(c)

Remedies.  If the Executive breaches, or threatens to commit a breach of any of
the provisions contained in paragraphs 4(a) or 4(b) (the “Restrictive
Covenants”), the Executive acknowledges and agrees that the Corporation shall
have no adequate remedy at law and shall therefore be entitled to enforce each
such provision by temporary or permanent injunction or mandatory relief obtained
in any court of competent jurisdiction without the necessity of proving damages,
posting any bond or other security, and without prejudice to any other rights
and remedies that may be available at law or in equity.

 

(d)

Severability.  If any of the Restrictive Covenants, or any part thereof, are
held to be invalid or unenforceable, the same shall not affect the remainder of
the covenant or covenants, which shall be given full effect, without regard to
the invalid or unenforceable portions.  Without limiting the generality of the
foregoing, if any of the Restrictive Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the area covered
thereby, the parties hereto agree that the court making such determination shall
have the power to reduce the duration and/or area of such provision and, in its
reduced form, such provision shall then be enforceable.

 

(e)

Proprietary Rights.  The Executive acknowledges and agrees that all know-how,
documents, reports, plans, proposals, marketing and sales plans, client lists,
client files, and any materials made by the Executive or by the Corporation are
the property of the Corporation and shall not be used by the Executive in any
way adverse to the Corporation’s interests.  The Executive shall not deliver,
reproduce or in any way allow such documents or things to be delivered or used
by any third party without specific direction or consent of the CEO.  The
Executive hereby assigns to the Corporation any rights which he may have in any
such trade secret or proprietary information.

5.

Termination and Compensation Due Upon Termination.  Except as otherwise provided
under the executive benefit plans maintained by the Corporation in which the
Executive participates in accordance with paragraph 3(f), the Executive’s right
to compensation for periods after the date the Executive’s employment with the
Corporation terminates shall be determined in accordance with the following:

(a)

Termination Without Cause.  The Executive may be terminated without cause by the
CEO.  In the event the Corporation terminates the Executive’s employment under
this Agreement without cause, the Corporation shall pay the Executive any
compensation and benefits the Corporation owes to the Executive through the
effective date of termination.  





5







--------------------------------------------------------------------------------

Additionally, and conditioned upon the Executive’s voluntary execution of a
written release (to be drafted and provided by the Corporation) of any and all
claims, including without limitation any claims for lost wages or benefits,
stock options, compensatory damages, punitive damages, attorneys’ fees,
equitable relief, or any other form of damages or relief the Executive may
assert against the Corporation, the Executive shall be entitled to receive:

(i)

all payment of his Base Salary (as of the date of termination date) in
accordance with the provisions of paragraph 3(a) for the remainder of the
Employment Period; provided, however, that any such payments shall not be for
less than six (6) months;

(ii)

payment of any Bonus that otherwise would have been payable to the Executive
under paragraph 3(e) through the effective date of termination; and

(iii)

any unvested stock options described in paragraph 3(i) shall automatically vest
as of the date of such termination.

(b)

Voluntary Resignation.  The Executive may terminate his employment with the
Corporation for any reason (or no reason at all) at any time by giving the
Corporation thirty (30) days prior written notice of voluntary resignation;
provided, however, that the Corporation may decide that the Executive’s
voluntary resignation be effective (i) immediately upon notice of such
resignation, or (ii) or such period that is less than the 30-day period set
forth in the Executive’s notice of resignation.  The Corporation shall have no
obligation to make payments to the Executive in accordance with the provisions
of paragraph 3 for periods after the date on which the Executive’s employment
with the Corporation terminates due to the Executive’s voluntary resignation.
 However, for purposes of this paragraph 5, the Executive’s termination of
employment with the Corporation shall not be construed as a voluntary
resignation and shall be construed as “good reason” if the Executive resigns
following the occurrence a material breach of any of the provisions of this
Agreement.

If the Executive terminates his employment with the Corporation for “good
reason”, then the Executive shall be entitled to receive:

(x)

all payment of his Base Salary (as of the date of termination date) in
accordance with the provisions of paragraph 3(a) for the remainder of the
Employment Period; provided, however, that any such payments shall not be for
less than six (6) months;

 

(y)

payment of any Bonus that otherwise would have been payable to the Executive
under paragraph 3(e) through the effective date of termination; and

 

(z)

any unvested stock options described in paragraph 3(i) shall automatically vest
as of the date of such termination.

(c)

Termination for Cause.  The Executive may be terminated for cause by the CEO.
 The Corporation shall have no obligation to make payments to the Executive in
accordance with the provisions of paragraph 3 or otherwise for periods after the
Executive’s





6







--------------------------------------------------------------------------------

employment with the Corporation is terminated on account of the Executive’s
discharge for cause.  For purposes of this Agreement, the Executive shall be
considered terminated for “cause” if he is discharged by the Corporation on
account of the occurrence of one or more of the following events:

(i)

the Executive becomes habitually addicted to drugs or alcohol;

(ii)

the Executive discloses confidential information in violation of paragraph 4(a)
and such disclosure has a material adverse effect on the Corporation, or engages
in competition in violation of paragraph 4(b);

(iii)

the Corporation is directed by regulatory or governmental authorities to
terminate the employment of the Executive or the Executive engages in activities
that cause actions to be taken by regulatory or governmental authorities that
have a material adverse effect on the Corporation;

(iv)

the Executive is indicted of a felony crime (other than a felony resulting from
a minor traffic violation);

(v)

the Executive flagrantly disregards his duties under this Agreement after (A)
written notice has been given to the Executive by the CEO that it views the
Executive to be flagrantly disregarding his duties under this Agreement and (B)
the Executive has been given a period of  ten (10) days after such notice to
cure such misconduct;  

(vi)

any event of egregious misconduct involving serious moral turpitude to the
extent that, in the reasonable judgment of the CEO, the Executive’s credibility
and reputation no longer conform to the standard of the Corporation’s
executives; or

(vii)

the Executive commits an act of fraud against the Corporation.

(d)

Disability.  The Corporation shall have no obligation to make payments to the
Executive in accordance with the provisions of paragraph 3 for periods after the
date the Executive’s employment with the Corporation terminates on account of
disability, except payments due and owing through the effective date of
termination.  The Executive, however, shall be entitled to retain all shares of
stock that have vested as of such date.  For purposes of this paragraph 5(d),
determination of whether the Executive is disabled shall be determined in
accordance with the Corporation’s long term disability plan (if any) and
applicable law.

(e)

Death.  The Corporation shall have no obligation to make payments to the
Executive in accordance with the provisions of paragraph 3 for periods after the
date of the Executive’s death, except payments due and owing as of such date.
The Executive’s estate, however, shall be entitled to retain all shares of stock
that have vested as of such date.  

(f)

Stock Options.  In the event of the termination of this Agreement (regardless of
reason), and notwithstanding anything to the contrary contained herein, the
Executive must exercise all vested stock options issued to the Executive
pursuant to this





7







--------------------------------------------------------------------------------

Agreement within six (6) months after the effective termination date of this
Agreement.  

(g)

Specified Employee.  If the Executive is a “specified employee” as such term is
defined under Section 409A of the Code on the date of such Executive’s
termination of employment and if the benefit to be provided under this Section 5
is subject to Section 409A of the Code and is payable on account of a
termination of employment for reasons other than death or disability (as defined
in such Section 409A), payment in respect of such benefit shall not commence
until the 181st day following the Executive’s termination date.

6.

Change in Control.  “Change in Control” shall be deemed to have occurred if in
the context of a single event or series of related events, more than 50% of the
voting power of the Corporation’s outstanding securities shall be acquired by
any person (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) other than the shareholders of the Corporation
as of December 31, 2007.  If a Change in Control shall occur, the Executive
shall be permitted to terminate his employment within sixty (60) days of such
Change in Control.  Upon the occurance of a Change in Control, all unvested
stock options held by the Executive shall automatically vest on the effective
date of the Change in Control, regardless of whether the Executive terminates
his employment with the Corporation.

7.

Successors and Assignment.  Subject to the Executive’s rights under paragraph 6,
this Agreement shall be binding on, and inure to the benefit of the Corporation
and its successors and assigns and any person acquiring, whether by merger,
consolidation, purchase of all or substantially all of the Corporation’s assets
and business, or otherwise without further action by the Executive; provided
however, that Executive hereby agrees to execute an acknowledgement of
assignment if requested to do so by the successor, assign or acquiring person.
 The Corporation may assign this agreement to any of its direct and indirect
subsidiaries.

8.

Nonalienation.  The interests of the Executive under this Agreement are not
subject to the claims of his or her creditors, other than the Corporation, and
may not otherwise be voluntarily or involuntarily assigned, alienated or
encumbered except to the Executive’s estate upon his or her death.

9.

Waiver of Breach.  The waiver by either the Corporation or the Executive of a
breach of any provision of this Agreement shall not operate as, or be deemed a
waiver of, any subsequent breach by either the Corporation or the Executive.

10.

Notice.  Any notice to be given hereunder by a party hereto shall be in writing
and shall be deemed to have been given when received or, when deposited in the
U.S. mail, certified or registered mail, postage prepaid:

(a)

to the Executive addressed as follows:

Robert W. Rigdon

11410 Long Pine

Houston, Texas 77077

Tel:   (281) 660-9335 (cell)








8







--------------------------------------------------------------------------------

(b)

to the Corporation addressed as follows:

Synthesis Energy Systems, Inc.

6330 West Loop South, Suite 300

Houston, Texas 77401

Attn:  Chief Executive Officer

Tel:   (713) 579-0600

Fax:  (713) 579-0610  

11.

Amendment.  This Agreement may be amended or canceled by mutual agreement of the
parties in writing without the consent of any other person and no person, other
than the parties hereto (and the Executive’s estate upon his death), shall have
any rights under or interest in this Agreement or the subject matter hereof.
 The parties hereby agree that no oral conversations shall be deemed to be a
modification of this Agreement and neither party shall assert the same.

12.

Applicable Law; Jurisdiction.  The provisions of this Agreement shall be
construed in accordance with the internal laws of the State of Delaware.  Harris
County district courts shall have jurisdiction with regard to all matters
relating to the interpretation and enforcement of this Agreement.

13.

Termination.  All of the provisions of this Agreement shall terminate after the
expiration of the Employment Period, except that paragraph 4(a) shall survive
for five (5) years after the expiration of this Agreement and paragraph 4(b)
shall terminate upon the expiration of the Non-Competition Period.

*          *          *





9







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Agreement as of the day and year first above written.




 

/s/ Robert W. Rigdon

Robert W. Rigdon

 

 

 

SYNTHESIS ENERGY SYSTEMS, INC.

 

/s/ Timothy E. Vail

By: Timothy E. Vail

Its: President & CEO








10







--------------------------------------------------------------------------------

EXHIBIT A

Performance Targets for Option Vesting




TBD by Executive and CEO








11





